

115 HR 5100 IH: Recovery Home Certification Act of 2018
U.S. House of Representatives
2018-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5100IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2018Mr. Knight (for himself, Ms. Eshoo, Ms. Esty of Connecticut, Mr. Ryan of Ohio, Ms. Tenney, Mr. MacArthur, Mr. Bilirakis, and Ms. Kuster of New Hampshire) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Public Health Service Act to authorize grants to States to establish and operate
			 recovery home certification programs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Recovery Home Certification Act of 2018. 2.Redesignation of the Center for Substance Abuse Treatment as the Center for Substance Abuse Treatment and Recovery (a)RedesignationThe Center for Substance Abuse Treatment is hereby renamed the Center for Substance Abuse Treatment and Recovery.
 (b)Conforming AmendmentsTitle V of the Public Health Service Act (42 U.S.C. 290aa et seq.) is amended— (1)in the heading of subpart 1 of part B, by striking Center for Substance Abuse Treatment and inserting Center for Substance Abuse Treatment and Recovery;
 (2)in the heading of section 507, by striking Center for Substance Abuse Treatment and inserting Center for Substance Abuse Treatment and Recovery; (3)in the heading of subsection (a) of section 513, by striking Center for Substance Abuse Treatment and inserting Center for Substance Abuse Treatment and Recovery; and
 (4)by striking Center for Substance Abuse Treatment each place it appears and inserting Center for Substance Abuse Treatment and Recovery. (c)ReferencesAny references in statute, regulations, or other documents to the Center for Substance Abuse Treatment of the Substance Abuse and Mental Health Services Administration shall be treated as a reference to the Center for Substance Abuse Treatment and Recovery of such Administration.
 3.Recovery home certification and grant programSubpart I of part B of title V of the Public Health Service Act (42 U.S.C. 290bb et seq.) is amended by adding at the end the following:
			
				514C.Recovery home certification and grant program
 (a)In generalSubject to the requirements of this section, the Director of the Center shall establish model criteria for recovery homes and award grants to States that establish and operate recovery homes based on such model criteria.
 (b)Duties of DirectorThe Director of the Center— (1)not later than 6 months after the date of enactment of the Recovery Home Certification Act of 2018, shall establish model criteria for the certification of recovery homes by States, including criteria for—
 (A)minimum staffing of recovery support specialists and other staff; (B)qualifications for employees;
 (C)the presence of policies to support— (i)a resident’s recovery efforts; and
 (ii)compliance with all applicable laws; and (D)such other matters as the Director determines to be necessary to ensure that recovery homes are committed to effectively supporting recovery from drug and alcohol addiction;
 (2)shall award grants to States to establish and operate recovery home certification programs based on such model criteria and to provide technical assistance to recovery homes to help them meet certification standards; and
 (3)not later than 6 months after the date of enactment of the Recovery Home Certification Act of 2018, shall issue or produce recommendations for States to clarify and enforce relationships between health care treatment providers, recovery homes, and recovery support providers.
 (c)DefinitionsIn this section: (1)The term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.
 (2)The term recovery home means a residential property that is operated as a nonclinical cooperative living arrangement to provide an alcohol- and drug-free environment for individuals recovering from alcoholism or substance use disorders who seek a living environment that supports personal recovery.
 (d)Authorization of appropriationsOut of funds otherwise authorized to be made available to the Substance Abuse and Mental Health Services Administration, there are authorized to be appropriated to carry out this section $40,000,000 for each of fiscal years 2019 through 2023. No additional funds are authorized to be appropriated to carry out this section..
		4.Criminal penalties
 (a)In generalChapter 11 of title 18, United States Code, is amended by inserting after section 219 the following:
				
					220.Unlawful payments for referrals to recovery homes and clinical treatment facilities
 (a)In generalWhoever, in or affecting interstate or foreign commerce, knowingly— (1)refers an individual with a substance use disorder to a recovery home or clinical treatment facility in exchange for any money or thing of value;
 (2)being a recovery home or clinical treatment facility, or an officer or employee of a recovery home or clinical treatment facility acting in the course of their employment, pays any money or thing of value to—
 (A)a person in exchange for the person referring an individual with a substance use disorder to that recovery home or clinical treatment facility; or
 (B)an individual with a substance use disorder in exchange for that individual using the services of that recovery home or clinical treatment facility; or
 (3)being a clinical service provider, or an officer or employee of a clinical service provider acting in the course of their employment, pays any money or thing of value to a recovery home or clinical treatment facility, or to an officer or employee of a recovery home or clinical treatment facility, in exchange for referring an individual with a substance use disorder to a clinical service provider for clinical services,
 shall be fined under this title, imprisoned not more than 5 years, or both.(b)Rule of constructionThe prohibition under subsection (a)(2)(B) does not apply in the case of a recovery home or clinical treatment facility that charges different fees or rates for serving different categories of individuals.
 (c)DefinitionsIn this section: (1)The term recovery home means a residential property that is operated as a nonclinical cooperative living arrangement to provide an alcohol- and drug-free environment for individuals recovering from alcoholism or substance use disorders who seek a living environment that supports personal recovery.
 (2)The term clinical treatment facility means the location of a medical practice that provides, manages, or coordinates health care and related services under the supervision of a licensed medical professional for individuals recovering from alcoholism or substance use disorders..
 (b)Clerical amendmentThe table of sections for chapter 11 of title 18, United States Code, is amended by inserting after the item related to section 219 the following:
				
					
						220. Unlawful payments for referrals to recovery homes and clinical treatment facilities..
 5.GAO studyNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study and submit to the Committee on Health, Labor, and Pensions of the Senate, and the Committee on Energy and Commerce of the House of Representatives a report, which shall include—
 (1)an analysis of best practices of State and local governments in regulating, licensing, training, and setting standards for recovery homes in States with certification policies supported by Federal funding; and
 (2)recommendations, if any, on improving Federal oversight of State and local regulations, licensure requirements, training, and standards for recovery homes in States with certification policies supported by Federal funding;
 (3)an analysis of enforcement activities conducted by the Department of Justice to deter and penalize conduct prohibited under section 220 of title 18, United States Code;
 (4)recommendations for improving the enforcement of section 220 of title 18, United States Code; and (5)recommendations to address financial and legal arrangements between recovery homes and clinical treatment facilities (as such terms are defined under section 220 of title 18, United States Code), and the effects of such arrangements on patient care.
			